FRANKS, J.,
The instant case comes before us on plaintiff’s praecipe to transmit the record under the Divorce Code of 1980, 23 P.S. § 101 et seq. On March 8, 1984, the complaint in the instant case was filed. It was never served. A praecipe to reinstate the complaint was filed on April 24, 1985. The reinstated complaint was served *112on April 25, 1985. Affidavits of consent under section 201(c), 23 P.S. §201(c), were filed on June 6, 1986.
The question before us is one of first impression. The act does not provide whether the 90-day waiting period begins to run from the date of the original complaint or the date of the reinstated complaint.
We find it to be more in keeping with the act to utilize the date of the reinstated complaint as the beginning of the 90-day period. Because the affidavits of consent were filed prematurely in this case, we shall remand it to the prothonotary.